DETAILED ACTION

Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I (claims 16-17, 20, and 31-33) and the species of copolymer prepared from methyl methacrylate and tert-butyl acrylate in the reply filed on 16 November 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because such a search burden is present, for the reasons presented in the restriction requirement. The requirement is still deemed proper and is therefore made FINAL. Claims 21-25, 27, and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 – Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 depends from claim 15, which recites a copolymer with both a hydrophilic block and a hydrophobic block. The rejected claim recites options for this copolymer, and the options include a copolymer with one block being acrylic acid and the other block being methyl methacrylate. Thus, methyl methacrylate is a hydrophobic block as recited, in view of the more hydrophilic acrylic acid being thus the hydrophilic block. Another option has one block as methacryloyloxyethyl phosphate and the other block being methyl methacrylate. As with the other option, the methyl methacrylate is a hydrophobic block as recited, in view of the more hydrophilic phosphate acid being the hydrophilic block.  
However, another option recited by the claim is a copolymer of methyl methacrylate and tert-butyl methacrylate.  This cannot be a copolymer with a hydrophilic and a hydrophobic block, as methyl methacrylate is hydrophobic (as recited by these claims) and tert-butyl methacrylate is even more hydrophobic (as it has four additional hydrocarbon-based carbon atoms and no additional heteroatoms).  Thus, one of the options recited by the claims (the tert-butyl methacrylate-based copolymer) is not within the scope of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 20, and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mordas et al. (US Patent Application Publication 2012/0003163) in view of Sill et al. (US Patent Application Publication 2013/0078310).
Mordas et al. discloses mouth rinses (abstract), and that the composition contains an antimicrobial oil in a water-based composition, the composition containing micelles (“Summary of the Invention” section, e.g. paragraphs [8-9]).  The mouth rinse further may contain fluoride providing compounds in order to release fluoride in the mouth (section starting at paragraph [68]).
Mordas et al. does not further state what the material used to prepare the micelles is, such as a block copolymer as recited by instant claim 16.
Sill et al. discloses multiblock copolymers and micelles comprising the same for use in delivering active agents (abstract).  The copolymer has a hydrophilic and a hydrophobic block, and thus is able to prepare the micelle (paragraph [7]).  One such example polymer prepared (paragraph [107] & scheme 5) has an acrylic acid block, which reads upon the instantly recited hydrophilic block.  The copolymer also has a styrene- based block, and this reads upon the instantly recited hydrophobic block.  The number of repeats in the acrylic acid block is from 5-50, and the number of repeats in the styrene block is from 10-200 (see section starting at paragraph [46] for definitions).
Sill et al. discloses that the copolymers are used to prepare micelles in compositions containing a pharmaceutically acceptable vehicle (“Compositions” section, e.g. paragraph [111]), and the composition may be administered orally.  When done so, the dosage form can be an aqueous solution or suspension (paragraph [118]).  The micelles can be used to deliver antibacterial agents (paragraph [83]).
Sill et al. does not disclose that the composition for oral delivery of the active agent is used in combination with fluoride, as recited by instant claim 15.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the micelles taught by Sill et al. as the micelles in the mouth rinse taught by Mordas et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Independent instant claim 16 recites that the copolymer is effective to bind hydroxyapatite.  Sill et al. is silent as to this property.  However, the instant specification demonstrates that a copolymer with an acrylic acid block and a hydrophobic block has the instantly recited properties (paragraphs [42] and [45]), and styrene is disclosed as a useful hydrophobic monomer for the copolymer (paragraph [14]), and thus it appears reasonable to conclude that the copolymer taught by Sill et al., and the compositions comprising it, reads upon the instant claims. The copolymer disclosed by Sill et al. has all of the structural elements disclosed as required by the block copolymer to possess the inventive properties.
Independent instant claim 16 also recites that the copolymer and fluoride together reduce citric acid erosion by 15-30% as compared to when the composition does not comprise fluoride.  Sill et al. is silent as to this property.  However, the instant specification demonstrates that the anti-erosion efficiency of a mixture of the inventive block copolymers and sodium fluoride is increased by 15-30% as compared with the copolymer alone (paragraph [67]).  Since Sill et al. discloses a block copolymer that has the inventive structural features recited and disclosed for the property, it appears reasonable to conclude that this property would be possessed by the taught composition.
Instant claim 20 recites a limitation to the number of repeating units, and the values cited above read upon the instantly recited ranges. Instant claims 31-33 further limit the molecular weight of the copolymer, and the range of vales for the repeating units taught by Sill et al. overlap the range instantly recited.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 20, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,918,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a more specific composition (defining the copolymer more narrowly) which reads upon the instantly recited composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699